Exhibit 10.3

 

NOTE MODIFICATION AGREEMENT

 

This Note Modification Agreement (the “Agreement”) is dated as of December 9,
2008 and is made by and between BRAD FOOTE GEAR WORKS, INC., f/k/a BFG
Acquisition Corp., an Illinois corporation (“Borrower”) and BANK OF AMERICA,
N.A., a national banking association, as successor by merger to LaSalle Bank
National Association f/k/a LaSalle National Bank f/k/a LaSalle Bank NI (the
“Bank”).

 

R E C I T A L S

 

A.            Borrower has previously delivered to the Bank its Consolidated
Term Note dated February 1, 2006 in the principal amount of $7,899,332.98 (the
“Note”), evidencing a consolidated term loan made by the Bank to the Borrower;
and

 

B.            The Note currently bears interest at a variable rate equal to the
prime rate option set forth in the Note; and

 

C.            The Borrower and Bank have agreed to modify the interest rate
charged on the Note;

 

NOW, THEREFORE, in consideration of the foregoing, and for valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 

1.             Effective December 9, 2008 and for the balance of the term of
this Note, the interest rate charged on this Note shall be Adjusted LIBOR (as
hereinafter defined). To effect such change, the Note is hereby amended to add
the following additional provisions thereto:

 

“The term “LIBOR Loan” as used herein shall mean the outstanding principal
balance of this Note at the beginning of each Interest Period (as hereinafter
defined) or any other applicable time. “Adjusted LIBOR” means a rate of interest
equal to two and one-half percent (2.5%) per annum in excess of the per annum
rate of interest at which U.S. dollar deposits in an amount comparable to the
amount of the relevant LIBOR Loan and for a period equal to the relevant
“Interest Period” (as hereinafter defined) are offered generally to the Bank  in
the London Interbank Eurodollar market at 11.00 a.m. (London time) two Banking
Days prior to the commencement of each Interest Period, as displayed in the
Bloomberg Financial Markets system, or other authoritative source selected by
the Bank in its sole discretion, divided by a number determined by subtracting
from 1.00 the maximum reserve percentage for determining reserves to be
maintained by member banks of the Federal Reserve System for Eurocurrency
liabilities, such rate to remain fixed for such Interest Period. “Interest
Period” shall mean successive 30 day periods commencing on December 9, 2008;
provided that: (i) each such 30 day period occurring after such initial period
shall commence on the day on which the next preceding period expires; (ii) the
final Interest Period shall be such that its expiration occurs on or before the
Maturity Date; (iii) any Interest Period which commences on the last Banking Day
of a calendar month (or on any day for which there is no numerically
corresponding day in the appropriate subsequent calendar month) shall end on the
last Banking Day of the appropriate subsequent calendar month; (iv) if the final
Interest Period before the Maturity Date is less then 30 days, this Note shall
continue to bear interest at Adjusted LIBOR for such final Interest Period; and
(v)  each Interest

 

1

--------------------------------------------------------------------------------


 

Period which would otherwise end on a day which is not a Banking Day shall end
on the next succeeding Banking Day, or, if such next succeeding Banking Day
falls in the next succeeding calendar month, on the next preceding Banking Day.
Interest on each LIBOR Loan shall be payable on the last Banking Day of each
Interest Period, at maturity, after maturity on demand, and on the date of  any
payment hereon on the amount paid. The Borrower hereby further promises to pay
to the order of the Bank, on demand, interest on the unpaid principal amount of
each LIBOR Loan after maturity (whether by acceleration or otherwise) at the
Default Rate (as defined in this Note). As used herein, “Banking Day(s)” shall
mean each and all days other than a Saturday, Sunday or a legal holiday on which
national banks are authorized or required to be closed for the conduct of
commercial banking business in Chicago, Illinois.

 

The Bank’s determination of Adjusted LIBOR as provided above shall be
conclusive, absent manifest error. Furthermore, if the Bank determines, in good
faith (which determination shall be conclusive, absent manifest error) prior to
the commencement of any Interest Period that: (a) U.S. dollar deposits of
sufficient amount and maturity for funding any LIBOR Loan are not available to
the Bank in the London Interbank Eurodollar market in the ordinary course of
business, or (b) by reason of circumstances affecting the London Interbank
Eurodollar market, adequate and fair means do not exist for ascertaining the
rate of interest to be applicable to the relevant LIBOR Loan, the Bank shall
promptly notify the Borrower and such LIBOR Loan shall automatically convert on
the last day of its then-current Interest Period to a loan bearing interest at
the Prime Rate plus two and one-half percent (2.5%) per annum.

 

If, after the date hereof, the introduction of, or any change in, any applicable
law, treaty, rule,  regulation, or guideline, or in the interpretation or
administration thereof by any governmental authority or any central bank or
other fiscal, monetary or other authority having jurisdiction over the Bank or
its lending office (a “Regulatory Change”) shall, in the opinion of counsel to
the Bank, make it  unlawful or impossible for the Bank to make or maintain any
LIBOR Loan evidenced hereby, then the Bank shall promptly notify the Borrower
and such LIBOR Loan shall automatically convert on the last day of its
then-current Interest Period (or earlier if required by such Regulatory Change)
to a loan bearing interest at the Prime Rate plus two and one-half percent
(2.5%) per annum.

 

If, for any reason, any LIBOR Loan is paid prior to the last Banking Day of its
then-current Interest Period, the Borrower agrees to indemnify the Bank against
any loss (including any loss on redeployment of the funds repaid), cost or
expense incurred by the Bank as a result of such prepayment.

 

If any Regulatory Change (whether or not having the force of law) shall (a) 
impose, modify or deem applicable any assessment, reserve, special deposit or
similar requirement against assets held by, or deposits in or for the account
of, or loans by, or any other acquisition of funds or disbursements by, the
Bank; (b) subject the Bank or any LIBOR Loan to any tax, duty, charge, stamp tax
or fee or change in the basis of taxation of payments to the Bank of principal
or interest due from the Borrower to the Bank hereunder (other than a change in
the taxation of the overall net income of the Bank); or (c) impose on the Bank
any other condition regarding such LIBOR Loan or the Bank’s funding thereof, and
the Bank shall determine (which determination shall be conclusive, absent
manifest error) that the result of the foregoing is to increase the cost to the
Bank of making or maintaining such LIBOR Loan or to reduce the amount of
principal or

 

2

--------------------------------------------------------------------------------


 

interest received by the Bank hereunder, then the Borrower shall pay to the
Bank, on demand, such additional amounts as the Bank shall, from time to time,
determine are sufficient to compensate and indemnify the Bank for such increased
cost or reduced amount.

 

The outstanding principal balance of this Note, the applicable interest rate for
each Interest Period, each applicable Interest Period, and the amount and date
of any repayment shall be noted on Bank’s records, which records shall be
conclusive evidence thereof, absent manifest error; provided, however, any
failure by Bank to make any such notation, or any error in any such notation,
shall not relieve Borrower of its obligations to repay Bank the outstanding
principal balance of this Note, all accrued and unpaid interest thereon, and all
other amounts payable by Borrower to Bank under or pursuant to this Note.”

 

2.             All references in the Note to an option to convert the interest
rate on the Note to the “Fixed Rate” and all applicable provisions pertaining to
such fixed rate option are hereby deleted without substitution.

 

3.             In the event of any conflict between the terms of this Agreement
and the Note, the terms of this Agreement shall govern.

 

4.             Borrower acknowledges and irrevocably agrees that the payment and
performance of the Note, as modified hereby, shall continue to be secured by
Collateral Documents (as such term is defined in the Loan and Security Agreement
dated January 17, 1997 between the Borrower and the Bank, as amended from time
to time).

 

5.             Except as expressly modified by this Agreement, all terms and
provisions of the Note shall stand and remain in full force and effect.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and  year first above written.

 

BORROWER:

 

 

 

BRAD FOOTE GEAR WORKS, INC.

 

 

 

 

 

 

 

By:

 

      /s/ Ralph Placzek

 

 

      Ralph Placzek

 

Title:

      Vice President of Finance

 

 

 

 

BANK:

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

 

      /s/ Katherine Novey

 

 

      Katherine Novey

 

Title:

      Senior Vice President

 

 

3

--------------------------------------------------------------------------------